Citation Nr: 0845055	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-33 880	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service including periods from July 
1963 to February 1968, April 1973 to July 1976, and November 
1979 to September 1981.

This appeal to the Board of Veterans Appeals (Board) arise 
from a March 2006 rating action that denied service 
connection for PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran has diagnoses including PTSD, and has alleged 
experiencing stressful events in service in Vietnam and 
Korea.

3.  The veteran did not engage in combat with the enemy in 
service.

4.  The occurrence of the veteran's claimed inservice 
stressful experiences has not been corroborated by available 
service records or other credible supporting evidence.

5.  The diagnosis of PTSD is not supported by a verified 
stressor.

  
CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

March and September 2005 pre-rating RO letters informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claim, and the September 2005 
letter notified him of what was needed to establish 
entitlement to service connection for PTSD.  Thereafter, he 
was afforded opportunities to respond.  The Board thus finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, those 2005 RO letters provided notice that the 
VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them, and specified what records the VA was responsible for 
obtaining, to include Federal records.  The Board thus finds 
that the 2005 RO letters collectively satisfy the statutory 
and regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by him.  As indicated above, 
all 3 content of notice requirements have been met in this 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
fully meeting the VCAA's notice requirements were furnished 
to the veteran prior to the March 2006 rating action on 
appeal.

In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the Board finds that 
the appellant was notified of the degree of disability and 
the effective date information in a July 2007 RO letter, and 
that this suffices for Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining available service medical, 
administrative, and personnel records and post-service VA 
medical records up to 2008.  Significantly, the veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In July 2008, the veteran 
stated that he had no additional evidence to submit in 
connection with his claim.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration, inasmuch as 
the veteran in June and September 2005 and February 2006 
furnished only nonspecific descriptions of his claimed 
inservice stressors in Vietnam and Korea which frustrate 
attempts to verify them.           

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.         38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and credible evidence 
that the claimed inservice stressor actually occurred.  See 
38 C.F.R. 3.304(f).
 
In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service, 
namely, removing the bodies of babies from Korean waters; 
receiving enemy fire while flying aboard helicopters in 
Vietnam, and coming under mortar fire on the ground; 
returning fire when a truck in a convoy struck a land mine; 
witnessing a service comrade go berserk inside a compound and 
begin running and shooting; and digging up enemy bodies and 
lining them up alongside a road for disposition by Vietnamese 
army personnel.     

The evidence shows that the service medical records are 
negative for findings or diagnoses of any psychiatric 
disability.  The veteran was psychiatrically normal on all 
examinations in service including July 1963, July 1964, 
January 1968, April 1973, November 1979, and August 1981 
examinations.

Post service, the diagnoses on August 2004 VA outpatient 
examination were PTSD and a depressive disorder based on the 
veteran's history of combat in Vietnam.  In January 2005, a 
VA physician diagnosed chronic PTSD based on the veteran's 
history of his helicopter having come under enemy fire in 
Vietnam.  In September 2005, a VA physician stated that the 
veteran was disabled and in need of assistance due to PTSD, 
without reference to any stressor.  From January to April 
2006, the veteran was hospitalized at a VA medical facility 
for diagnosed disabilities of continuous alcohol dependency, 
rule out major depressive disorder, and PTSD; the veteran 
gave a history of combat in Vietnam.  From April to June 
2006, the veteran was hospitalized at a VA medical facility 
for diagnosed disabilities of a bipolar disorder, and PTSD 
based on the veteran's history of combat in Vietnam.  The 
subsequent record contains numerous VA outpatient records 
indicating treatment and evaluation of the veteran for 
diagnosed disabilities including PTSD and a bipolar disorder 
through 2008.

The Board notes that the available medical evidence shows 
examination findings including PTSD that are only based on 
the veteran's history of reported inservice stressors.  
However, that history is not a reliable indicator of the 
actual occurrence of any such claimed stressor in service, 
inasmuch as such assertions are unproven, uncorroborated, and 
not supported objectively.  As a medical opinion can be no 
better than the facts alleged by a veteran, an opinion based 
on an inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Moreover, an appellant's own reported history of 
an alleged inservice stressor does not constitute competent 
evidence that the alleged inservice event actually occurred.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the VA is 
not required to accept doctors' opinions that are based upon 
an appellant's recitation of medical history); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by him, does not constitute 
competent medical evidence, and a bare transcription of a lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  

What this case lacks is credible supporting evidence that the 
any claimed inservice stressor actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether a veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that the VA must make a specific finding as to whether a 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, then his 
lay testimony alone may establish the occurrence of the 
claimed inservice stressor, and no further development or 
corroborative evidence is required, provided such testimony 
is "satisfactory," i.e., credible, and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Cohen, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  If, 
however, the VA determines either that a veteran did not 
engage in combat with the enemy, or that he did engage in 
combat, but that the alleged stressor is not combat-related, 
his lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Cohen,  10 Vet. App. at 147; Zarycki, 6 Vet. 
App. at 98.

In this case, the veteran's DD Forms 214 (reports of service 
discharge) contain no evidence that he received any award or 
citation specifically indicative of combat service.  Other 
service personnel and administrative records indicate that 
the veteran's primary duties were as an organization and unit 
supply specialist during his military service, which included 
verified service in Korea from December 1963 to December 
1964, Vietnam from October 1965 to October 1966, and Korea 
from October 1966 to February 1968.  In a February 2006 
statement to a VA social worker, the veteran stated that he 
was not wounded in service.

No other available evidence or records otherwise corroborate 
the occurrence of the veteran's claimed inservice stressful 
experiences.  As noted above, the veteran has not provided 
sufficient information for the VA to further attempt to 
independently corroborate any such experiences.  In September 
2005, the veteran stated that a service comrade was killed in 
a firefight, but he could not remember the date.  In February 
2006 statements to a VA social worker, the veteran stated 
that he lost some service comrades who had been out on 
patrols in Vietnam, but he was not with them at the time, and 
he did not witness their deaths.  In his September 2006 
Substantive Appeal, the veteran stated that he could not 
locate any service comrades who could corroborate his claimed 
stressors.   

Thus, the Board finds that the post-service findings of PTSD 
from 2004 to 2008 on the basis of the veteran's unverified 
inservice stressors are not persuasive medical evidence that 
PTSD is related to his military service, to include any 
claimed stressor therein.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) (it is the responsibility of the Board to 
assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without the appropriate psychiatric training and expertise, 
he is not competent to render a probative opinion on a 
medical matter-such as whether he has PTSD that is a result 
of any alleged inservice stressor.       See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski,      
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997)             (a layman is generally not 
capable of opining on matters requiring medical knowledge).     

Simply stated, in this case, there is no verified stressor to 
support a diagnosis of PTSD.  In the absence of credible 
evidence that a claimed stressor sufficient to support a 
diagnosis of PTSD actually occurred-an essential criterion 
of 38 C.F.R. § 3.304(f)-the claim for service connection for 
PTSD must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence does not support the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


